NUMBER 13-12-00149-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

SUSANNA E. GROVES,                                                         Appellant,

                                           v.

CAMERON APPRAISAL DISTRICT AND
CAMERON APPRIASAL REVIEW BOARD,                                            Appellees.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides and Perkes
              Memorandum Opinion by Justice Benavides
      This case arises from a protest regarding a property tax appraisal. Appellant,

Susanna E. Groves, alleges the trial court erred when it (1) dismissed her case for lack

of subject matter jurisdiction and (2) failed to award her the declaratory and injunctive

relief she sought. We affirm.
                                       I. BACKGROUND

       Groves owns a travel trailer listed in the appraisal records of the Cameron County

Appraisal District (CAD).        According to Groves, the travel trailer is neither a

“manufactured home” nor a “permanent fixture” on her real estate, thus making it

non-taxable personal property.      See TEX. TAX CODE ANN. §§ 11.14, 11.432 (West 2008).

In 2011, CAD did not appraise her travel trailer.    Groves filed a protest of her appraised

property tax value with the Cameron County Appraisal Review Board (Review Board),

and the review board appraised the value of her property at zero.

       Although Groves apparently did not pay any taxes with regard to her travel trailer,

she appealed the Review Board’s order in district court.           In her petition, Groves

requested declaratory and injunctive relief and relief under the Texas Tax Code.

Specifically, Groves requested the court to “enter other orders necessary to preserve

rights . . . . including an order to [the Review Board] to remove [Groves] from the county

appraisal rolls . . . .”   She also, for the first time, requested a determination of situs.

See generally id. §§ 21.01–.02 (West 2009). CAD and the Review Board answered,

and Groves responded by filing a motion to strike their answer. CAD and the Review

Board then filed a first amended answer along with a joint plea to the jurisdiction.      In

their plea to the jurisdiction, CAD and the Review Board asserted that, as political

subdivisions, they were entitled to governmental immunity under Texas law.        They also

claimed that Groves was not entitled to a declaratory judgment or injunctive relief; her

only relief, if any, was limited to the exclusive remedies of the Texas Tax Code.   Finally,

they asserted that the trial court did not have jurisdiction because Groves failed to plead

that she exhausted her administrative claims.


                                               2
       The district court set a hearing for the motion to dismiss appellants’ answer and

the plea to the jurisdiction on January 10, 2012.   After the hearing, the trial court denied

the motion to strike appellees’ answer and granted the plea to the jurisdiction.      Groves

then filed this appeal.

                                II. PLEA TO THE JURISDICTION

A.     Applicable Law and Standard of Review

       A plea to the jurisdiction is a dilatory plea that seeks to defeat a cause of action by

questioning the trial court's subject matter jurisdiction and should be decided "without

delving into the merits of the case."    Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547,

554 (Tex. 2000).     Subject matter jurisdiction pertains to the court's fundamental power

to decide a case. See id. "We review a trial court's order granting or denying a plea to

the jurisdiction de novo."     Houston Mun. Employees Pension Sys. v. Ferrell, 248
S.W.3d 151, 156 (Tex. 2007). In our review, we examine the plaintiff's petition and

evidence submitted by the parties "to the extent it is relevant to the jurisdictional issue."

Id.

       Governmental immunity protects political subdivisions of the State from suit,

unless immunity from suit has been waived.            Gen. Servs. Comm’n v. Little-Tex

Insulation Co., 39 S.W.3d 591, 594 (Tex. 2001). “Immunity from suit defeats a trial

court's subject matter jurisdiction and thus is properly asserted in a plea to the

jurisdiction.”   Tex. Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999).

       The Texas Tax Code “creates appraisal districts and requires each district to

appraise property for the ad valorem taxing units within the district.”   See Mag-T, L.P. v.

Travis Cent. Appraisal Dist., 161 S.W.3d 617, 621–22 (Tex. App.—Austin 2005, pet.


                                              3
denied). “The tax code also establishes an appraisal review board for every appraisal

district, which is governed by its board of directors and appoints the chief appraiser.”   Id.

(citing TEX. TAX CODE ANN. §§ 6.031–6.035) (West 2008)).             Both CAD and the Review

Board in this case are considered governmental units.               See TEX. CIV. PRAC. & REM.

CODE ANN. § 101.001(3) (West 2011) (establishing that a “political subdivision of the

state” is considered a “governmental unit”); TEX. TAX CODE ANN. § 6.01(c) (providing that

“an appraisal district is a political subdivision of the state”).

B.       Discussion

         After receiving her order from the Review Board, Groves sued both the CAD and

Review Board in district court. By her first issue, Groves argued that the trial court

erred when it dismissed her case against both appellees for lack of subject matter

jurisdiction. We note that both entities are entitled to governmental immunity from suit,

and nothing in the record reveals that they waived their immunity in any way.        See TEX.

CIV. PRAC. & REM. CODE ANN. § 101.001(3); TEX. TAX CODE ANN. § 6.01(c).

         Further, Groves herself acknowledges that she had not exhausted her

administrative remedies before filing suit in district court. In her brief, Groves argued

that, “there is no sound reason for forcing a litigant through the administrative process

when in good faith she is advancing a substantial complaint that the statute she is

charged with violating is [un]constitutional.” In light of the foregoing facts, we hold that

the trial court did not err when it granted the CAD’s and Review Board’s pleas to the

jurisdiction.   See Gen. Servs. Comm’n, 39 S.W.3d at 594. We overrule Groves’s first

issue.




                                                4
                               III. TEXAS TAX CODE REMEDIES

         In the alternative, Groves argued that the trial court erred when it failed to grant

the declaratory and injunctive relief she sought.         Specifically, Groves requested the

Review Board to remove her travel trailer, listed as Property ID 372689, PARK PLACE

MHP – HARLINGEN, R-20, 1983, Mallard 8X32 VIN # 1P9MB02R8DB008019, from the

Cameron County appraisal rolls.      She also, for the first time, requested a determination

of situs.

A.       Applicable Law and Standard of Review

         The Texas Tax Code provides a comprehensive and exclusive procedural

scheme for resolving taxpayer grievances.          See Cameron Appraisal Dist. v. Rourk, 194
S.W.3d 501, 502 (Tex. 2006). The Texas Supreme Court has repeatedly held that “a

taxpayer’s failure to pursue an appraisal review board proceeding deprives the courts of

jurisdiction to decide most matters relating to” property taxes.       Id. (citing Matagorda

County Appraisal Dist. v. Coastal Liquids Partners, L.P., 165 S.W.3d 329, 331 (Tex.

2005)).     A property owner may protest any action of the chief appraiser, appraisal

district, or appraisal review board that applies to and adversely affects the property

owner.      See TEX. TAX CODE ANN. § 41.41 (West 2009).

B.       Discussion

         Groves’s request to be removed from the Cameron County appraisal rolls falls

outside the exclusive remedies available under the Texas Tax Code.         See id. § 42.09(a)

(West 2009) (establishing that “procedures prescribed by this title for adjudication of the

grounds of protest authorized by this title are exclusive. . . .).   Thus, the trial court was

within its discretion not to grant this request.        It was also outside the trial court’s


                                               5
jurisdiction to consider Groves’s request for a “determination of situs” when she had not

previously asked for that at the CAD or Review Board levels.         See Rourk, 194 S.W.3d

at 502.    Further, we note that Groves was not “adversely affected” by an act of CAD or

the Review Board in this case.      It is undisputed that the Review Board appraised the

value of Groves’s travel trailer property at zero.   Groves, therefore, could not have been

“adversely affected” by this action because she did not pay any taxes on her travel trailer

in 2011.    See TEX. TAX CODE ANN. § 41.41.

       Finally, to the extent Groves claims that she is merely asserting constitutional

claims, we disagree. See Rourk, 194 S.W.3d at 502.          Similar to the Rourk taxpayers,

Groves is “seeking more than a declaration that taxing trailers is unconstitutional—[she]

is seeking to have [her] individual assessment” set aside.           See id.   Because we

conclude that Groves sought remedies outside the scope of the tax code, and outside

the jurisdiction of the trial court, we overrule her second issue.

                                      IV. CONCLUSION

       Having overruled both of Groves’s issues, we affirm the decision of the trial court.




                                                          __________________________
                                                          GINA M. BENAVIDES,
                                                          Justice


Delivered and filed the
31st day of August, 2012.




                                              6